PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,803,477
Issue Date: 12 Aug 2014
Application No. 13/238,456
Filing or 371(c) Date: 21 Sep 2011
For: Battery Module For High-Current Rapid Charging

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.378 filed July 19, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is GRANTED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance.1 The above-identified patent issued on August 12, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on August 13, 2018. 

On September 30, 2020, petitioner filed a petition under 37 CFR 1.378(b), accompanied by the $400 maintenance fee due at 3.5 years, and a $500 petition fee. On June 18, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. 

On June 21, 2021, petitioner filed the a renewed petition, accompanied by a statement by patent practitioner, Robert E. Blumberg, explaining the facts surrounding the extended period of delay in paying the maintenance fee. On July 7, 2021, the Office issued a decision dismissing the renewed petition and requesting additional information regarding whether the entire period of delay was unintentional. 

On July 19, 2021, petitioner filed the present renewed petition, including a second statement by Mr. Blumberg discussing the facts and circumstances surrounding the delay in timely paying the maintenance fee and filing a grantable petition under 37 CFR 1.378(c). Mr. Blumberg’s statement supports a conclusion that the entire period of delay was unintentional.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee under 37 CFR 1.378(b). Petitioner submitted the required maintenance fee, petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  

The 3.5-year maintenance fee is accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The Office reminds applicant that the window for payment of the 7.5-year maintenance fee without payment of a surcharge opens on August 12, 2021 and closes on Monday, February 14, 2022.